Exhibit 10.1






CHANGES TO COMPENSATION ARRANGEMENTS FOR NAMED EXECUTIVE OFFICERS
Adopted by the Compensation Committee of the Board of Directors on May 4, 2009
and,
with respect to Edward J. Pettinella, by the Board of Directors on May 5, 2009




Edward J. Pettinella – President and Chief Executive Officer
Option to Purchase Common Stock - value
$594,000 (1)
Shares of Restricted Stock - value
$726,000 (2)
   
David P. Gardner – Executive Vice President and Chief Financial Officer
Option to Purchase Common Stock - value
$226,350 (1)
Shares of Restricted Stock - value
$276,650 (2)
Base Salary
$338,888 (3)
 
Ann M. McCormick – Executive Vice President and General Counsel
Option to Purchase Common Stock - value
$185,400 (1)
Shares of Restricted Stock - value
$226,600 (2)
Base Salary
$285,000 (3)
   
Scott Doyle – Senior Vice President
 
Option to Purchase Common Stock - value
$117,000 (1)
Shares of Restricted Stock - value
$143,000 (2)
   
John E. Smith – Senior Vice President
 
Option to Purchase Common Stock - value
$128,250 (1)
Shares of Restricted Stock - value
$156,750 (2)



(1)  
In all cases, the grant date will be May 11, 2009 and the exercise price will be
the closing price of a share of the Common Stock of Home Properties, Inc. (the
“Company”) as reflected on the New York Stock Exchange on May 11, 2009 (the
“Closing Price”).  The number of options to be granted will be calculated by
dividing the awarded value by the value of each option determined using the
Black-Scholes formula.  The options will be granted pursuant to the Company’s
2008 Stock Benefit Plan, as amended, vest 20% on each of the first five grant
date anniversaries (May 11 of 2010, 2011, 2012, 2013 and 2014) and terminate 10
years after grant date.



(2)  
In all cases, the shares of restricted stock will be granted on May 11, 2009 and
the number of shares of restricted stock to be granted will be calculated by
dividing the awarded value by the Closing Price.  The restricted shares will be
granted pursuant to the Company’s 2008 Stock Benefit Plan, as amended, and the
restrictions will lapse 25% on each of the first four grant date anniversaries
(May 11 of 2010, 2011, 2012 and 2013).



(3)  
Retroactive to March 16, 2009

 

--------------------------------------------------------------------------------
